Citation Nr: 1032279	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a compensable initial evaluation for the 
service-connected left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2000 to August 2000 and 
from June 2004 to April 2005.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in April 2010.  A transcript of the 
hearing has been associated with the claims file.  

Following the RO's most recent Supplemental Statement of the Case 
(SSOC) in April 2009, additional evidence was associated with the 
claims file.  This evidence is pertinent to the claim of service 
connection for a right knee disorder, but the record does not 
show that the Veteran submitted a waiver of initial RO review for 
this evidence.  Because the Board is granting the Veteran's 
claim, however, remand is not required to afford RO review of the 
evidence.  Thus, the Board can proceed with appellate review of 
the issue.  38 C.F.R. 20.1304; see Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issue of entitlement to a compensable initial evaluation for 
the service-connected left ear hearing loss disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The record does not contain clear and unmistakable evidence 
showing that a right knee disorder preexisted service entrance 
and was not aggravated during active service.

2.  The Veteran sustained a right knee injury while engaged in 
combat with the enemy during service in Iraq; he experienced 
continuous symptoms after service separation; and the weight of 
the competent evidence is in relative equipoise on the question 
of whether his current right knee disorder, manifested by status 
post medical meniscectomy and plica excision, is related to the 
in-service injury.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his right 
knee disorder, manifested by status post medical meniscectomy and 
plica excision, is due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its implementing 
regulations require that upon the submission of a substantially 
complete application for benefits VA must notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the 
present case in light of the above criteria, and in view of the 
favorable disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
claim of service connection for a right knee disorder, has been 
accomplished.  


II.  Analysis

The Veteran is seeking service connection for a right knee 
disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

A Veteran is presumed to have been sound upon entry into active 
service, except as to defects, infirmities, or disorders noted at 
the time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when 
no preexisting condition is noted upon entry into service, a 
Veteran is presumed to have been sound upon entry, and the burden 
then shifts to VA to rebut the presumption of soundness.  370 
F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the 
Federal Circuit Court in Wagner, to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, there must be clear and 
unmistakable evidence that (1) a Veteran' s disability existed 
prior to service, and (2) that the preexisting disability was not 
aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  
The second prong may be rebutted with clear and unmistakable 
evidence establishing that either (1) the disability underwent no 
increase in severity during service, or (2) any increase in 
severity was due to the natural progression of the condition.  
See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing 
Wagner, 370 F.3d at 1096).  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

In the case of a Veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to 
assess the credibility and weight of the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess).

Here, the Board finds that by extending the benefit of the doubt 
to the Veteran, service connection is warranted for a right knee 
disorder.  

The Veteran served two periods of active duty.  The service 
treatment records (STRs) for the first period of service, from 
March 2000 to August 2000, contain no indication of a right knee 
disorder.  The Veteran does not contend otherwise.  

At the time of entrance into his second period of active service, 
in June 2004, the Veteran did not undergo an entrance 
examination.  He did, however, fill out a health history 
questionnaire, in which he indicated that his health was 
"excellent," and that he had no medical problems.  Accordingly, 
he is presumed to have been sound upon entrance into active 
service in June 2004.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner, 370 F.3d at 1096; see also, e.g., Doran v. 
Brown, 6 Vet. App. 283, 286 (1994) (finding that the presumption 
of soundness attached where the service entrance examination 
report is missing).  

The presumption of soundness, therefore, may only be rebutted 
with (1) clear and unmistakable evidence that a right knee 
disorder preexisted service, and (2) clear and unmistakable 
evidence that the preexisting right knee disorder was not 
aggravated during active service.  See Wagner, 370 F.3d at 1096.  

On this issue, the STRs includes a November 2000 treatment note 
(which was between the Veteran's two periods of active service) 
showing that the Veteran complained of right knee pain for three 
days with no trauma.  The assessment was mild right knee 
tendonitis.  There is no indication of further complaints or 
treatment related to November 2000 diagnosis, and the Veteran 
testified at his April 2010 Board hearing that he had no knee 
problems at the time of his entrance into active service in June 
2004.  As indicated, the Veteran denied any such complaints on a 
health history questionnaire in May 2004.  Accordingly, the Board 
finds that the record does not contain clear and unmistakable 
evidence that a chronic right knee disorder preexisted the 
Veteran's June 2004 entrance into active service.  

Moreover, the record does not contain clear and unmistakable 
evidence that a right knee disorder was not aggravated during 
service.  To the contrary, the STRs include a February 2005 post-
deployment (Iraq) questionnaire, in which the Veteran indicated 
that he had been to sick call one time during his deployment.  He 
also endorsed having swollen, stiff or painful joints.  He then 
handwrote that he had had a "right knee injury" during his 
deployment.  In light of this evidence, the Board finds that the 
record does not contain clear and unmistakable evidence that a 
right knee disorder was not aggravated during the Veteran's 
second period of active service.  

For these reasons, the Board finds that the Veteran is presumed 
to have been sound upon entrance into his second period of active 
service in June 2004.  Hence, the remaining question is whether 
he has a current right knee disorder that had its onset during 
his active service.  See Wagner, 370 F.3d at 1094.

On this issue, the competent evidence establishes that the 
Veteran suffered a right knee during combat service in Iraq.  As 
indicated, he wrote in a February 2005 post-deployment 
questionnaire that he had suffered a right knee injury during his 
deployment to Iraq.  He testified during his April 2010 Board 
hearing that this injury occurred while he was commander of a 
convoy on its way to Fallujah, Iraq.  At one point during the 
convoy, an improvised explosive device (IED) hit two vehicles in 
front of him, which caused the entire convoy to stop.  The 
Veteran exited his vehicle in an attempt to gain control of the 
situation.  Upon doing so, however, his right leg got caught and 
he twisted his knee.  Later, he tripped and fell again while 
helping a wounded soldier reach a safer vehicle.  Afterwards, he 
talked to a corpsman, who gave him a brace, Ibuprofen, and told 
him to ice the knee.  The corpsman also told him he could be 
"shipped out" due to the injury, but he decided to stay because 
he had only two months of his tour remaining.  The knee, however, 
continued to hurt.  

In support of his claim, the Veteran submitted "buddy statements" 
from two service members who were deployed with the Veteran.  
They also wrote that they witnessed the Veteran hurt his right 
knee during the IED attack.  

Additionally, the Veteran submitted a copy of certificate showing 
that he was awarded a Navy and Marine Corps Achievement Medal.  
The certificate specifically listed the IED attack in October 
2004 as a basis for the medal.  

In light of this evidence, the Board finds that the circumstances 
of the Veteran's service are consistent with a right injury 
during combat.  Therefore, he is presumed to have had an injury 
during service.  See 38 U.S.C.A. § 1154(b); Hensley, 5 Vet. App. 
at 159.

The post-service evidence further establishes that the Veteran 
has a current disability related to the in-service injury.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Veteran testified during his April 2010 Board hearing 
that his knee continued to hurt after his service separation, so 
he went to VA upon return to the United States.  At first, VA 
told him the knee was fine.  Subsequently, however, the knee gave 
out on him, so he went back to VA.  An MRI was performed at that 
time, and it revealed scar tissue and a torn meniscus.  He then 
had surgery and his condition improved.  The Board finds that the 
Veteran's assertions are credible and competent evidence 
establishing that he has had continuous right knee symptoms since 
the in-service injury.  See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.

Moreover, the record, consistent with the Veteran's Board hearing 
testimony, shows that he underwent a VA examination in December 
2005.  With regard to his knee, the Veteran complained of right 
knee symptoms.  He explained that he wore a knee brace in Iraq.  
Physical examination showed crepitus of both knees, but no 
indication of evidence of ligament instability.  X-rays were 
negative.  The diagnosis was arthralgia of the knees.  

He then presented at VA in February 2006.  He reported that he 
had had knee "problems" starting in Iraq.  He now sought 
treatment because his knee had recently given way.  The 
assessment was internal knee derangement.  A subsequent magnetic 
imaging resonance scan (MRI) revealed horizontal tear of the 
posterior horn and body of the medial meniscus, and focal bone 
marrow contusion in the medial tibial plateau.  The VA treatment 
records confirm that he then underwent a right knee medial 
meniscectomy and plica excision in March 2006.  

Finally, the record contains a Reserve Post-Deployment Health 
Reassessment from June 2007.  The Veteran reported his complaints 
of right knee pain and surgery.  The reviewing physician's 
assessment was "LOD [line of duty] for knee pains (from injury 
while deployed)."  

This evidence, in summary, shows that the Veteran continued to 
have right knee complaints and sought treatment shortly after his 
service separation.  Plus, a Reserve physician in June 2007 found 
that the Veteran's complaints were incurred in the line of duty.  

In conclusion, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that the Veteran has a 
current right knee disorder, manifested by status post medical 
meniscectomy and plica excision, that was as likely as not 
incurred during active service in Iraq.  38 U.S.C.A. §§ 1110, 
1154(b); 38 C.F.R. §§ 3.303, 3.3.04.  Accordingly, by extending 
the benefit of the doubt to the Veteran, service connection is 
warranted.  


ORDER

Service connection for a current right knee disorder, manifested 
by status post medical meniscectomy and plica excision, is 
granted.  


REMAND

Upon review, the Board finds that the Veteran's claim for a 
higher initial evaluation for the service-connected left ear 
hearing loss disability must be remanded.  The record shows that 
the Veteran submitted a notice of disagreement (NOD) on the 
issue, but the RO has not issued a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).   

In particular, the August 2006 rating decision on appeal grants 
service connection for left ear hearing loss.  The RO assigned a 
noncompensable (0 percent) rating effective April 18, 2005.  
Thereafter, in September 2006, the Veteran submitted a statement 
in which he requested the RO to "reconsider" the noncompensable 
rating assigned.  The Veteran further wrote that if the RO could 
not assign a higher rating, they should consider his statement to 
be a notice of disagreement.  

The Veteran, in other words, expressed (1) dissatisfaction with 
the RO's August 2006 rating decision and (2) a desire to contest 
the result.  Accordingly, the September 2006 statement 
constitutes an NOD.  See 38 C.F.R. § 20.201.  Subsequently, 
however, the RO did not issue an SOC.  Rather, the RO issued 
rating decisions in April 2007 and July 2007 denying a higher 
initial rating for the service-connected left ear hearing loss.  

Because the Veteran filed an NOD, but there is no SOC on file, a 
remand is required in order to comply with due process 
requirements.  See Manlincon, 12 Vet. App. at 240- 241.  
Thereafter, RO should return the claim to the Board only if the 
Veteran perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims 
file does not contain a notice of disagreement, a statement of 
the case, and a substantive appeal the Board is not required, and 
in fact has no authority, to decide the claim).  

Accordingly, the matter is REMANDED for the following action:

The RO must take the appropriate steps to 
issue the Veteran a Statement of the Case 
(SOC) addressing the issue of entitlement to 
a compensable initial evaluation for the 
service-connected left ear hearing loss 
disability.  This issuance must include all 
relevant laws and regulations, and a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal in 
these matters.  Thereafter, if the Veteran 
files a timely Substantive Appeal on the 
remanded issue, the RO should undertake any 
indicated development and adjudicate the 
claim in light of the entire evidentiary 
record, and then issue a Supplemental 
Statement of the Case (SSOC), if appropriate.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. M. AMES 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


